[Cite as State ex rel. Onunwor v. Fuerst, 2012-Ohio-1205.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97682




                                  STATE EX REL.,
                               CLIFTON C. ONUNWOR
                                                             RELATOR

                                                     vs.

                     HONORABLE NANCY A. FUERST
                                                             RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                         Writ of Mandamus
                                   Motion Nos. 451075 and 450248
                                         Order No. 452962


        RELEASE DATE: March 20, 2012
FOR RELATOR

Clifton C. Onunwor, pro se
Inmate No. 572-374
Lebanon Correctional Instit.
P. O. Box 56
Lebanon, OH 45036

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.

       {¶1} On December 9, 2011, the relator, Clifton Onunwor, commenced this

mandamus action against the respondent, Judge Nancy Fuerst, to compel the judge to rule

on a petition for postconviction relief which he filed on April 26, 2010, in the underlying

case, State v. Clifton Onunwor, Cuyahoga Cty. Common Pleas Court Case No.

CR-517054.     On January 6, 2012, the respondent, through the Cuyahoga County

Prosecutor, moved for summary judgment on the grounds of mootness and procedural

defect. Onunwor never filed a reply.      For the following reasons, this court grants the

Respondent’s motion for summary judgment and denies the application for a writ of

mandamus.

       {¶2} Attached to the motion for summary judgment is a signed, file-stamped

January 6, 2012 judgment entry denying Onunwor’s petition for postconviction relief and

further providing findings of fact and conclusions of law.           This judgment entry

establishes that the respondent judge has fulfilled her duty to rule on the subject petition

and that Onunwor has received the relief to which he is entitled.

       {¶3} Relator also did not comply with R.C. 2969.25(C), which requires that an

inmate file a certified statement from his prison cashier setting forth the balance in his

private account for each of the preceding six months.     This also is sufficient reason to

deny the mandamus, deny indigency status and assess costs against the relator. State ex

rel. Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842.              His
attempt to cure this defect was ineffective.       Hazel v. Knab, 120 Ohio St.2d 22,

2011-Ohio-4608, 955 N.E.2d 378.

         {¶4} Accordingly, this court grants the judge’s motion for summary judgment and

denies the application for a writ of mandamus.

         {¶5} Writ denied.

         {¶6} This court directs the Clerk of the Eighth District Court of Appeals to serve

upon the parties notice of this judgment and its date of entry upon the journal.    Civ.R.

58(B).

         {¶7} Relator to pay costs.




SEAN C. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., AND
KATHLEEN ANN KEOUGH, J., CONCUR